DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over EP 1426408 (hereinafter, WEYDERT) in view of YANG (JP 2016-500739A, hereinafter YANG).
Regarding claims 1, 3, 6, and 8, WEYDERT teaches a pneumatic tire having at least one component comprising a vulcanizable rubber composition, wherein the vulcanizable rubber composition comprises, based on 100 parts by weight of elastomer (phr), from 5 to 30 phr of high trans random SBR (HTR SBR), and from 70 to 95 phr of at least one additional elastomer (Abstract). The HTR SBR has a styrene content of 3 to 30 percent (Abstract; [0008]). The additional elastomer includes solution polymerized styrene butadiene rubber (SSBR) [0019] (which reads on the claimed first synthetic rubber). Note: solution polymerized S-SBR is a modified rubber having functional groups bonded to both end terminals. The vulcanizable rubber composition includes from 50 to 100 phr of silica [0023] and from 40 to 80 phr of carbon black [0026]. Note: silica and carbon black reads on the claimed filler. 
However, WYEDERT does not teach the first synthetic rubber has a styrene content of 38 wt% or more and wherein a solubility parameter difference between the first synthetic rubber and the second synthetic rubber is greater than 0.82.  
In the same field of endeavor of rubber composition, YANG teaches high styrene content styrene-butadiene copolymer additive which includes a solution SBR (S-SBR) (Abstract; p. 4). The high styrene content styrene-butadiene copolymer additive has a styrene content of 55 wt% to 80 wt% (p. 4). The rubber composition containing a high styrene content styrene-butadiene copolymer, which is useful for making a rubber article and having a high rigidity rubber article (p.3). The rubber composition can be formed into useful articles containing tire components (p.6). 
 Given WEYDERT teaches a rubber composition comprising S-SBR (solution polymerized styrene butadiene rubber) [0019], it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided/substituted the high styrene content styrene-butadiene copolymer additive (S-SBR) of YANG with the rubber composition of WEYDERT for the benefit of 
With regard to the claim limitations of “wherein a solubility parameter difference between the first synthetic rubber and the second synthetic rubber is greater than 0.82,” the combined disclosures of WEYDERT and YANG substantially teaches the present invention, therefore the position is taken that the combined disclosures would intrinsically teach the claimed properties. The courts have held that “a compound and all its properties are mutually inseparable,” In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658  (Fed. Cir. 1990).
Regarding claim 2, With regard to the claim limitations of “wherein a solubility parameter difference between the first synthetic rubber and the second synthetic rubber is greater than 0.82 and less than or equal to 1.05,” the combined disclosures of WEYDERT and YANG substantially teaches the present invention, therefore the position is taken that the combined disclosures would intrinsically teach the claimed properties. The courts have held that “a compound and all its properties are mutually inseparable,” In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 4, WEYDERT teaches the rubber composition comprises processing additives including oils [0034]. In Table 1, the amount of oil used is 26.5 phr [0043]. When converted from phr to wt%, the amount of oil is 11.6 wt% (26.5 phr/228.8 phr (total of components in Table 1) x 100%).
Regarding claim 5, WEYDERT teaches the high trans random SBR (HTR SBR) has a styrene content of 3 to 30 percent (Abstract; [0008]). Therefore, the cis bond content is from 97 to 70 wt% (97 wt% satisfies the claimed 96 wt% or more). 
Regarding claims 7, 9, and 10, WEYDERT teaches the rubber composition further contains sulfur-vulcanizable constituent [0034]. In Table 1, the amount of sulfur used is 1.7 phr [0043]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Sui Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVE V. HALL
Primary Examiner
Art Unit 1763



/DEVE V HALL/Primary Examiner, Art Unit 1763